Per Curiam:

The respondent, Richland County Department of Social Services, brought this action seeking custody of Steven Meyers, a minor, following the death of his brother from apparent child abuse. The family court ordered the Department to assume responsibility for the care of the child, but failed to set out the salient facts on which it based its decision. We remand for modification of the order to comply with Family Court Rule 27(3).
The order of the lower court is largely conclusory and totally devoid of pertinent facts to support its conclusion. We again admonish the family court judiciary of the necessity for compliance with Rule 27(3).
Remanded.